— Appeal by the defendant from three judgments of the County Court, Suffolk County (Cacciabaudo, J.), all rendered January 11, 1984, convicting him of robbery in the first degree (3 counts, 1 as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgment is affirmed.
The defendant failed to raise his objection to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claim for appellate review (see, People v Pellegrino, 60 NY2d 636). A reversal in the interest of justice is not warranted under the circumstances (see, People v Kruger, 132 AD2d 624, 625; People v Burnett, 105 AD2d 710; People v Ebron, 87 AD2d 653).
Finally, the defendant’s sentence was not excessive under the circumstances. Mangano, J. P., Kunzeman, Rubin, Hooper and Harwood, JJ., concur.